Title: To Thomas Jefferson from Henry Dearborn, 30 October 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War DepartmentOctr. 30th. 1807
                        

                        I have the honor of proposing for your approbation, Sylvanus Thayer, to be appointed Cadet in the Corps of Engineers and Samuel Newman a Cadet in the Regiment of Artillerists.
                  Accept Sir, assurances of my high respect and consideration
                        
                            H Dearborn
                     
                        
                    
                     [Note by TJ:]
                     Approved
                                          
                  
                            
                            Th: Jefferson
                     
                     Oct. 30. 07.
                        
               